Citation Nr: 0334493	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  03-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Charlisa Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
January 1950 and from January 1951 until his temporary 
disability retirement in March 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for bilateral hearing 
loss.  


REMAND

The record reflects the veteran was awarded the Bronze Star 
Service Medal during his second period of military service, 
from January 1951 to March 1954, with eleven months and 14 
days of foreign service.  He also received the Korean service 
medal.  It is not possible to determine from the record as it 
stands whether the Bronze Star Medal was awarded for heroism 
against the enemy or for meritorious achievement or service, 
as such can not be discerned from the discharge certificate 
of record.  However, such information can be verified through 
a careful examination of the citation or award orders.  

The VA audiology examiner in July 2000 expressly noted his 
conclusion, as to the etiology of current hearing loss 
disability as being "likely" due to acoustic trauma other 
than in service, was based on a finding that the record did 
not demonstrate the veteran was exposed to acoustic trauma in 
service.  Other rationale provided was that there was no 
physical evidence of hearing loss as a concern at service 
discharge or shortly thereafter.  However, the current law 
provides that service connection may be established for 
disease initially demonstrated years after service, if shown 
by competent evidence to be related to service.  38 C.F.R. 
§ 3.303(d) (2003).  

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should contact all 
appropriate sources, to include the 
veteran and the National Personnel 
Records Center, and request a copy of 
the actual citation or award order for 
the veteran's Bronze Star Medal given 
during his second period of military 
service from January 1951 to March 
1954.  All attempts to obtain such 
record should be documented in the 
claims folder.  If such citation or 
award order is obtained, it should be 
carefully examined to determine 
whether the Bronze Star Medal was 
awarded for heroism against the enemy 
or for meritorious achievement or 
service.  Such determination should be 
documented of record.

3.  If the RO is able to ascertain 
from a copy of the actual Bronze Star 
Medal award order that it was given 
for heroism against the enemy, the 
existence of acoustic trauma in 
service must be conceded by the VA.  
If such information concerning the 
circumstances of the award of the 
Bronze Star Medal is not verifiable, 
with resolution of doubt in the 
veteran's favor, the existence of 
acoustic trauma in service must also 
be conceded by the VA.  In either 
event, the claims folder should be 
forwarded to an appropriate VA 
physician for an opinion as to whether 
it is at least as likely as not that 
the veteran's current hearing loss 
disability for VA purposes is due to 
acoustic trauma conceded by VA to have 
occurred in service.  If additional 
clinical examination is deemed 
necessary, such should be scheduled 
for the veteran.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for any 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).




                        
____________________________________________
	U. R.  POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).



